DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                CORNERSTONE INVESTMENTS, LLC,
                          Appellant,

                                    v.

                          ADVANCE AC, LLC,
                              Appellee.

                              No. 4D17-1139

                          [December 7, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. 06-2016-CA-
020955-AXXX-CE.

  Marjorie Gadarian Graham of Marjorie Gadarian Graham, P.A., Palm
Beach Gardens, (withdrawn as counsel after filing brief).

  Shirley Sharon, Randall L. Gilbert and Bryce J. Gilbert, of Gilbert Law
Group, P.A., Hollywood, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, LEVINE and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.